DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 02/19/2018. It is noted, however, that applicant has not filed a certified English translation copy of the JP2018-027009 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The specification is deemed acceptable for the purpose of examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a machine learning device for learning…”
“a state observation section for observing…”
“a determination data acquisition section for acquiring…”
“a learning section for learning…”
“a reward calculation section for finding…”
“a value function update section for updating…”
“a decision making section for deciding…”
in claims 1,3, 5, and 7-8
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a learning section”, and “a decision-making section” in claims 1, 5, and 7-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations lack sufficient support in the disclosure. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims dependent from independent claims 1 and 5 fail to cure the deficiencies of their respective independent claims, thus are also rejected under U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20170277174 A1 to Maeda (hereinafter, “Maeda”), in view of JP Pub. No. JP2000079500A to Otoshi (hereinafter, “Otoshi”)
As per claim 1, Maeda teaches a control device for controlling a servo press that machines a workpiece with a die, the control device comprising:
a machine learning device for learning a control command for the servo press, (Maeda, Para. [0021] discloses “Still further, the machining machine system may further include a machine learning device including…”)
wherein the machine learning device includes a state observation section for [[observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press]] as a state variable representing a current environmental state, (Maeda, Para. [0021] disclose “Still further, the machining machine system may further include a machine learning device including a state observation unit which observes a state variable”)
a determination data acquisition section for acquiring workpiece quality determination data for determining quality of a workpiece machined based on [[the control command for the servo press]] as determination data representing a result of determination regarding machining of the workpiece, (Maeda, Abstract discloses “a tentative determination unit which determines acceptance/rejection of a workpiece as machined by the machining machine based on a comparison result between the interior information and a threshold value; a final determination unit which determines acceptance/rejection of workpieces which are targets of an accuracy inspection which include at least a workpiece as determined to be accepted/rejected by the tentative determination unit based on a measurement result with respect to an accuracy of the workpiece” and Fig. 3 discloses interior information being acquired which is used by a determination unit(Acceptance/rejection of a workpiece determining quality of a workpiece. Determination unit acquires workpiece information)
and a learning section for learning the control command for the servo press in relation to the feedback for controlling the servo press using the state variable and the determination data. (Maeda, Para. [0095] discloses “The learning unit 112 learns interior information to be acquired by the interior information acquisition unit 13 in accordance with a training data set created based on the state variable observed by the state observation unit 111” and Abstract discloses  “a tentative determination unit” (The determination unit acquires workpiece quality determination data where the workpiece quality determination data is combined with the state variable for learning. It is possible to take determination data along with state variable data and use both as learning data – see page 3, 11th Para. of JP 2017045406 A  (Matsumoto which is disclosed later below) which uses state variables and determination data in a learning unit. Learning unit to learn control command for the servo press, which is disclosed by Otoshi below. Additionally it is possible to learn control command of a machine – see US 20170285584 A1 (Nakagawa which is disclosed in the art made of record) which discloses learning a control command of a machine so in this instance it being possible to learn a control command of a servo press))
	Maeda fails to explicitly teach:

	the control command for the servo press
	However, Otoshi (Otoshi discloses a servo press) teaches:
observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press (Otoshi, Para. [0003] discloses “…a command value according to an optimum pattern of slide behavior…” and Para. [0006] discloses “The optimum pattern command value of the behavior is fixed and stored in advance…” and Para. [0006] discloses “…and during a predetermined period from the start of slide drive, the error between the actual position data from the position detector and the fixed command value of the optimum pattern is calculated,” (Optimum pattern command value is the control command data and the error of the actual position data being the feedback value))
the control command for the servo press (Otoshi, Para. [0005] discloses “In view of the above problems, the present invention incorporates learning control into slide control of a linear motor press machine and a servo motor press machine” and Para. [0004] discloses “Further, a servo motor press machine in which a servo motor is incorporated in a press machine to drive a slide is known, and it has been found that this servo motor press machine has the same problems as those of the linear motor press machine.”)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine learning device as disclosed by Maeda to use the servo press as disclosed by Otoshi. The combination would have 

	As per claim 2, the combination of Maeda and Otoshi as shown above teaches the control device according to claim 1, Maeda further teaches:
	wherein the determination data acquisition section further acquires cycle time determination data for determining time taken to machine the workpiece as determination data. (Maeda, Para. [0054] discloses “Further, for example, data correlated with information acquired by the sensor 25 provided to the machining machine 11 and a machining position or a machining time of a workpiece may be used as the interior information.” (Machining time equating to machining cycle time))

As per claim 3, the combination of Maeda and Otoshi as shown above teaches the control device according to claim 1, Maeda further teaches:
wherein the learning section includes a reward calculation section for finding a reward relating to the result of determination, (Maeda, Para. [0024] discloses “Still further, the learning unit may include: a reward calculation unit which calculates a reward based on information on a determination result by the tentative determination unit and information on a determination result by the final determination unit…”)
and a value function update section for updating a function representing a value of the control command for the servo press with respect to the feedback for controlling the servo (Maeda, Para. [0098] discloses “The function update unit 122 updates a function (action value table) for selecting interior information to be acquired by the interior information acquisition unit 13 based on the state variable observed by the state observation unit 111 and the reward calculated by the reward calculation unit 121” (Value function to update value of the control command as disclosed by Otoshi))
and the reward given by the reward calculation section increases with increasing quality of the workpiece and decreasing time taken to machine the workpiece. (Maeda, Para. [0025] discloses “Still further, the reward calculation unit may be configured to increase the reward when a determination of acceptance is made by the tentative determination unit and all workpieces which are targets of an accuracy inspection are determined to be accepted by the final determination unit, and when a determination of rejection is made by the tentative determination unit and all workpieces which are targets of an accuracy inspection are determined to be rejected by the final determination unit, and decrease the reward when a determination of acceptance is made by the tentative determination unit and workpieces which are targets of an accuracy inspection contain that as rejected by the final determination unit, and when a determination of rejection is made by the tentative determination unit and workpieces which are targets of an accuracy inspection contain that as accepted by the final determination unit.”)

As per claim 4, the combination of Maeda and Otoshi as shown above teaches the control device according to claim 1, Maeda further teaches:
(Maeda, Para. [0124] discloses “The neural network is configured, for example, of an arithmetic unit, a memory, or the like that implements a neural network imitating a model of neuron such as illustrated in FIG. 10.” And Para. [0099] discloses “As a method for calculating the state variable in a multilayered structure, for example, a multilayered neural network can be used.” (Multilayered neural network to perform arithmetic on the state variable on determination data))

As per claim 5, Maeda teaches a control device for controlling a servo press that machines a workpiece with a die, the control device comprising:
a machine learning device that has learned a control command for the servo press, (Maeda, Para. [0021] discloses “Still further, the machining machine system may further include a machine learning device including…”)
wherein the machine learning device includes a state observation section for observing [[control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press]] as a state variable representing a current environmental state, (Maeda, Para. [0021] disclose “Still further, the machining machine system may further include a machine learning device including a state observation unit which observes a state variable”)
a learning section that has learned the control command for the servo press in relation to the feedback for controlling the servo press, (Maeda, Para. [0095] discloses “The learning unit 112 learns interior information to be acquired by the interior information acquisition unit 13 in accordance with a training data set created based on the state variable observed by the state observation unit 111” and Abstract discloses  “a tentative determination unit” (The determination unit acquires workpiece quality determination data where the workpiece quality determination data is combined with the state variable for learning. It is possible to take determination data along with state variable data and use both as learning data – see page 3, 11th Para. of JP 2017045406 A  (Matsumoto which is disclosed later below) which uses state variables and determination data in a learning unit. Learning unit to learn control command for the servo press, which is disclosed by Otoshi below. Additionally it is possible to learn control command of a machine – see US 20170285584 A1 (Nakagawa which is disclosed in the art made of record) which discloses learning a control command of a machine so in this instance it being possible to learn a control command of a servo press))
and a decision-making section for deciding [[the control command for the servo press]] based on the state variable observed by the state observation section and a result of learning by the learning section (Maeda, Abstract discloses “a tentative determination unit which determines acceptance/rejection of a workpiece as machined by the machining machine based on a comparison result between the interior information and a threshold value; a final determination unit which determines acceptance/rejection of workpieces which are targets of an accuracy inspection which include at least a workpiece as determined to be accepted/rejected by the tentative determination unit based on a measurement result with respect to an accuracy of the workpiece” and Fig. 3 discloses interior information being acquired which is used by a determination unit(Acceptance/rejection of a workpiece determining quality of a workpiece. Determination unit acquires workpiece information)
Maeda fails to explicitly teach:
control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press
the control command for the servo press
However, Otoshi teaches:
control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press (Otoshi, Para. [0003] discloses “…a command value according to an optimum pattern of slide behavior…” and Para. [0006] discloses “The optimum pattern command value of the behavior is fixed and stored in advance…” and Para. [0006] discloses “…and during a predetermined period from the start of slide drive, the error between the actual position data from the position detector and the fixed command value of the optimum pattern is calculated,” (Optimum pattern command value is the control command data and the error of the actual position data being the feedback value))
the control command for the servo press (Otoshi, Para. [0005] discloses “In view of the above problems, the present invention incorporates learning control into slide control of a linear motor press machine and a servo motor press machine” and Para. [0004] discloses “Further, a servo motor press machine in which a servo motor is incorporated in a press machine to drive a slide is known, and it has been found that this servo motor press machine has the same problems as those of the linear motor press machine.”)
Same motivation to combine Maeda and Otoshi as claim 1

As per claim 7, Maeda teaches a machine learning device for learning a control command for a servo press that machines a workpiece with a die, the machine learning device comprising:
a state observation section for [[observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press]] as a state variable representing a current environmental state, (Maeda, Para. [0021] disclose “Still further, the machining machine system may further include a machine learning device including a state observation unit which observes a state variable”)
a determination data acquisition section for acquiring workpiece quality determination data for determining quality of a workpiece machined based on [[the control command for the servo press]] as determination data representing a result of determination regarding machining of the workpiece, (Maeda, Abstract discloses “a tentative determination unit which determines acceptance/rejection of a workpiece as machined by the machining machine based on a comparison result between the interior information and a threshold value; a final determination unit which determines acceptance/rejection of workpieces which are targets of an accuracy inspection which include at least a workpiece as determined to be accepted/rejected by the tentative determination unit based on a measurement result with respect to an accuracy of the workpiece” and Fig. 3 discloses interior information being acquired which is used by a determination unit(Acceptance/rejection of a workpiece determining quality of a workpiece. Determination unit acquires workpiece information)
(Maeda, Para. [0095] discloses “The learning unit 112 learns interior information to be acquired by the interior information acquisition unit 13 in accordance with a training data set created based on the state variable observed by the state observation unit 111” and Abstract discloses  “a tentative determination unit” (The determination unit acquires workpiece quality determination data where the workpiece quality determination data is combined with the state variable for learning. It is possible to take determination data along with state variable data and use both as learning data – see page 3, 11th Para. of JP 2017045406 A  (Matsumoto which is disclosed later below) which uses state variables and determination data in a learning unit. Learning unit to learn control command for the servo press, which is disclosed by Otoshi below. Additionally it is possible to learn control command of a machine – see US 20170285584 A1 (Nakagawa which is disclosed in the art made of record) which discloses learning a control command of a machine so in this instance it being possible to learn a control command of a servo press))
	Maeda fails to explicitly teach:
observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press
	the control command for the servo press
	However, Otoshi teaches:
observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press (Otoshi, Para. [0003] discloses “…a command value according to an optimum pattern of slide behavior…” and Para. [0006] discloses “The optimum pattern command value of the behavior is fixed and stored in advance…” and Para. [0006] discloses “…and during a predetermined period from the start of slide drive, the error between the actual position data from the position detector and the fixed command value of the optimum pattern is calculated,” (Optimum pattern command value is the control command data and the error of the actual position data being the feedback value))
the control command for the servo press (Otoshi, Para. [0005] discloses “In view of the above problems, the present invention incorporates learning control into slide control of a linear motor press machine and a servo motor press machine” and Para. [0004] discloses “Further, a servo motor press machine in which a servo motor is incorporated in a press machine to drive a slide is known, and it has been found that this servo motor press machine has the same problems as those of the linear motor press machine.”)
Same motivation to combine Maeda and Otoshi as claim 1

As per claim 8, Maeda teaches a machine learning device that has learned a control command for a servo press for machining a workpiece with a die, the machine learning device comprising:
a state observation section for observing [[control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press]] as a state variable representing a current environmental state, (Maeda, Para. [0021] disclose “Still further, the machining machine system may further include a machine learning device including a state observation unit which observes a state variable”)
a learning section that has learned the control command for the servo press in relation to the feedback for controlling the servo press, (Maeda, Para. [0095] discloses “The learning unit 112 learns interior information to be acquired by the interior information acquisition unit 13 in accordance with a training data set created based on the state variable observed by the state observation unit 111” and Abstract discloses  “a tentative determination unit” (The determination unit acquires workpiece quality determination data where the workpiece quality determination data is combined with the state variable for learning. It is possible to take determination data along with state variable data and use both as learning data – see page 3, 11th Para. of JP 2017045406 A  (Matsumoto which is disclosed later below) which uses state variables and determination data in a learning unit. Learning unit to learn control command for the servo press, which is disclosed by Otoshi below. Additionally it is possible to learn control command of a machine – see US 20170285584 A1 (Nakagawa which is disclosed in the art made of record) which discloses learning a control command of a machine so in this instance it being possible to learn a control command of a servo press))
and a decision-making section for deciding [[the control command for the servo press]] based on the state variable observed by the state observation section and a result of learning by the learning section (Maeda, Para. [0102] discloses “The decision-making unit 113 determines interior information to be acquired by the interior information acquisition unit 13 based on a result learned by the above learning unit 112 in accordance with the training data set and in response to an input of the current state variable.” (Decision making unit to decide control command for the servo press as disclosed by Otoshi below. It is possible for the decision making unit to decide control command – see US 20170285584 A1 (Nagakawa which is disclosed in the art made of record) which determines a control command for a machine))
Maeda fails to explicitly teach:
control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press
the control command for the servo press
However, Otoshi teaches:
control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press (Otoshi, Para. [0003] discloses “…a command value according to an optimum pattern of slide behavior…” and Para. [0006] discloses “The optimum pattern command value of the behavior is fixed and stored in advance…” and Para. [0006] discloses “…and during a predetermined period from the start of slide drive, the error between the actual position data from the position detector and the fixed command value of the optimum pattern is calculated,” (Optimum pattern command value is the control command data and the error of the actual position data being the feedback value))
the control command for the servo press (Otoshi, Para. [0005] discloses “In view of the above problems, the present invention incorporates learning control into slide control of a linear motor press machine and a servo motor press machine” and Para. [0004] discloses “Further, a servo motor press machine in which a servo motor is incorporated in a press machine to drive a slide is known, and it has been found that this servo motor press machine has the same problems as those of the linear motor press machine.”)
Same motivation to combine Maeda and Otoshi as claim 1

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Otoshi, and further in view of JP Pub. No. JP2017045406A to Matsumoto, et al. (hereinafter, “Matsumoto”)
As per claim 6, the combination of Maeda and Otoshi as shown above teaches the control device according to claim 1, the combination of Maeda and Otoshi fails to explicitly teach:
wherein the machine learning device is on a cloud server
However, Matsumoto (Matsumoto addresses the issue of a control device for operating an electric motor) teaches:
wherein the machine learning device is on a cloud server (Matsumoto, Page 4, 2nd Para. discloses “Alternatively, the machine learning device 4 may be present in the cloud server.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maeda as modified to use the cloud server as disclosed by Matsumoto. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve flexibility, and mobility of the machine learning device as using a cloud server would further allow one to easily expand bandwidth of the cloud server and allow the machine learning device to be accessible by multiple machines anywhere.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chara (CN 106557070 A) discloses a machine learning device for motor control
Nakagawa, et al, (US 20170285584 A1) discloses a machine learning device for learns a control command for a machine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 8:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/H.R.M./Examiner, Art Unit 2123                     

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123